IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,            : No. 92 MM 2018
JOSH SHAPIRO, ATTORNEY GENERAL,          :
                                         :
                   Petitioner            :
                                         :
                                         :
             v.                          :
                                         :
                                         :
NEW FOUNDATIONS, INC., A                 :
NONPROFIT CORPORATION;                   :
FIRETREE, LTD., A NONPROFIT              :
CORPORATION; ORANGE STONES CO.,          :
A NONPROFIT CORPORATION;                 :
CATHERINE ERTEL, INDIVIDUALLY;           :
EDWARD ERTEL, INDIVIDUALLY; AMY          :
ERTEL, INDIVIDUALLY; WILLIAM C.          :
BROWN, INDIVIDUALLY, AND                 :
CATHERINE K. ERTEL AS EXECUTRIX          :
OF THE ESTATE OF ALLEN E. ERTEL,         :
INDIVIDUALLY,                            :
                                         :
                   Respondents           :


                                   ORDER



PER CURIAM

    AND NOW, this 22nd day of August, 2018, the Petition for Review is DENIED.